124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gerald Wayne HANNAH, Defendant-Appellant.
No. 96-35928.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Sept. 12, 1997.

Appeal from the United States District Court for the Western District of Washington, Franklin D. Burgess, District Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Gerald Wayne Hannah appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence for his 1991 bank robbery conviction.  For the reasons stated in the Magistrate's Report and Recommendation, which was adopted by the district court in its order denying the 2255 motion, we affirm.1  In addition, the district court did not err in refusing to appoint appellate counsel for Hannah.  See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.1983).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Hannah raises additional issues for the first time in this appeal, contending that the bank was not federally insured and that there was a violation of the "grand jury clause."   We will not review claims which were not first considered by the district court.  See United States v. Castro, 887 F.2d 988, 996 (9th Cir.1989)